DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species 1, Figures 6-7, Claims 1-24 in the reply filed on 02/10/2022 is acknowledged.  The traversal is on the ground(s) that Differences shown in the drawings do not determine whether there are independent inventions.  This is not found persuasive because the drawings show species with different concepts and are thus sufficient for a restriction requirement. The applicant also argues that the examiner provides no "reasons why there would be a serious burden on the examiner if restriction is not required. This argument is not persuasive because examining multiple species requires additional consideration/searching. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 8, 10, 12-13, 18, 20, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 5, the term “under a set of conditions” is not clear because the conditions are not disclosed. Thus this claim is vague and indefinite.
In re claim 8, the term “and/or” is indefinite. 
In re clam 10, the term “praying hand” is unclear because it is not a well known type of joint.
In re claims 12-13, the term “a different type” is vague and indefinite because it doesn’t define clear differences. Claim 13 does not further define the differences.
In re claim 18, a “high-temperature superconductor” and a “low-temperature superconductor” are indefinite terms since there is no clear definition of the differences between the two. Without specific temperature values or another definition to more clearly define specific temperature value/range, the temperatures are indefinite. The specification discloses that YBCO may be operated at relatively high temperatures, however, this still does not define whether it is a high or low temperature superconductor in the claim.
In re claim 20, it is not clear what the term “corresponding to a first/second value” means. This does not clearly define values. The claim will be examined as best understood.
In re claim 22, it is not clear what the term “any decrease in performance” means. This does not clearly limit the structure and appears to be a conditional statement. The structure or function needs to be clearly defined in order to be given weight.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, 11, 14-17, 19-21, and 23-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lofstedt (US 4472344).
In re claim 1, Lofstedt, in figures 1-4, discloses a superconducting magnet for producing part of a substantially toroidal field in a device, the magnet comprising: a set of conductors comprising one or more first conductors and one or more second conductors (40-41, 82); and a set of joints (at 50), each of the joints connecting a region of a first conductor with a region of a second conductor to form a series of alternating first and second conductors corresponding to at least part of a winding of the magnet; wherein each of the joints is positioned away from a midplane of the toroidal field, the joints are positioned on alternating sides of the midplane, and each first conductor passes through the midplane at a smaller distance from an axis of rotation of the toroidal field than does each second conductor; and wherein each of the regions is elongate and extends in a direction at least partly away from the midplane (as seen in figures 3-4).
In re claim 2, Lofstedt, in figures 1-4, discloses that at least one first conductor or at least one second conductor comprises at least one elongate part that extends in a substantially straight line (see figure 4).
In re claim 3, Lofstedt, in figures 1-4, discloses that at least one first conductor or at least one second conductor comprises consecutive first, second and third elongate parts, wherein the first and third parts extend along line segments of a substantially straight line, and wherein the second part extends along a substantially curved path (see conductor 40 in figure 4 meeting this limitation).
In re claim 4, Lofstedt, in figures 1-4, discloses a half-phi shape (see figure 4).
In re claim 8, Lofstedt, in figures 1-4, discloses that for at least one of the set of joints: the region of the first conductor that is connected by the joint is at or near an end of the first conductor; and the end of the first conductor is at or near a furthest extent of the first conductor from the midplane; and/or the region of the second conductor that is connected by the joint is at or near an end of the second conductor; and the end of the second conductor is at or near a furthest extent of the second conductor from the midplane (this can be clearly seen in figures 3-4).
In re claim 9, Lofstedt, in figures 1-4, discloses that for at least one of the set of joints, the region of the first conductor that is connected by the joint comprises a first surface and the region of the second conductor that is connected by the joint comprises a second, conforming surface (as seen in figures 3-4).
In re claim 11, Lofstedt, in figures 1-4, discloses that at least one of the set of joints is demountable (inherent function of the shown structure).
In re claim 14, Lofstedt, in figures 1-4, discloses a superconducting magnet for producing part of a substantially toroidal field in a device, the magnet comprising: one or more first conductors, each first conductor comprising a first superconductor; and one or more second conductors, each second conductor comprising a second, different superconductor (conductors 40-41, 82); wherein each first conductor passes through a midplane of the toroidal field at a smaller distance from an axis of rotation of the toroidal field than does each second conductor (inherent functionality of the structure shown in the figures).
In re claim 15, Lofstedt, in figures 1-4, discloses a set of joints (at 50), each of the joints connecting a region of a first conductor with a region of a second conductor to 
In re claim 16, Lofstedt, in figures 1-4, discloses that each of the regions is elongate and extends in a direction at least partly away from the midplane (as shown in figures 3-4).
In re claim 17, Lofstedt, in figures 1-4, discloses a set of further conductors; and a set of joints, wherein each of the joints connects two of the conductors to form a series 4Inventor: HAMPSHIRE, DamianApplication No. 16/611,840Docket No. 19-155.USof conductors corresponding to at least part of a winding (multiple sets of conductors are shown in figure 3-4 to form a series).
In re claim 19, Lofstedt, in figures 1-4, discloses that under a set of operating conditions: at least one first conductor has a first critical current at a first field; and at least one second conductor has a second critical current at a second, lower field; the first and second fields corresponding to maximum operating fields in regions of the device to be occupied by the first and second conductors, respectively; and the first and second critical currents exceed the operating current by first and second margins, respectively (the prior art has the same structure as the claimed invention, thus it is capable of performing the claimed functionality).
In re claim 20, Lofstedt, in figures 1-4, discloses that under a set of operating conditions: at least one first conductor comprises a superconductor with an upper critical field corresponding to a first value; and at least one second conductor comprises a superconductor with an upper critical field corresponding to a second value, wherein 
In re claim 21, Lofstedt, in figures 1-4, discloses that at least one first conductor and at least one second conductor have different operating temperatures (this is inherent since different temperatures can be used to operate both conductors in the device).
In re claim 23, Lofstedt, in figures 1-4, discloses that the structure is configured for use in a spherical tokamak (tokamak intended use is discussed throughout the specification).
In re claim 24, Lofstedt, in figures 1-4, discloses that the magnet comprises: one or more first units, each first unit comprising at least some of the first conductors; and one or more second units, each second unit comprising at least some of the second conductors (any two of first and second conductors of the prior art can be considered first and second units and thus meet the claimed limitation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lofstedt (US 4472344) in view of Powell et al. (US 4268353).
In re claim 5, Lofstedt discloses the joints but does not disclose solder. Powell however discloses that it is known in the art to use solder to connect conductors. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used solder as taught by Powell to connect the joints of Lofstedt in order to provide a more secure connection between joints. With respect to functional language, the prior art device is capable of this functionality because the structure is the same.
In re claim 6, Lofstedt discloses that for at least one of the set of joints, the first and second conductors that are connected by the joint are each elongate and each comprise at least one part that extends in a direction at least partly away from the midplane (this is clearly shown infigures 3-4).
In re claim 7, Lofstedt discloses that the parts of the first and second conductors are positioned substantially side-by-side (this is clearly shown infigures 3-4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837